Case 1:20-cv-05382-GBD Document 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

— we eee ee ee ee ee ee eee ee eee ee ee eH xX
CIMONTUBO — TUBAGENS E SOLDADURA, :
LDA, :
Plaintiff, :

-against- :
PETROLEOS DE VENEZUELA, S.A. et al., ,;
Defendants. ;

e~ ee ee ee ee eee ee ee eee ee Ee eee er ee xX

GEORGE B. DANIELS, District Judge:

This Court will hear oral argument on Plaintiffs motion for summary judgment, (ECF No.

Filed 10/02/20 Page 1of1

 

ELL oR RE AE ET ER aA ROACH COMM RE a

:

  

 

 

 

ORDER

20 Civ. 5382 (GBD)

1), and Defendants’ cross motion, (ECF No. 13), on December 1, 2020 at 10:30 a.m.

Dated: October 2, 2020
New York, New York

SO ORDERED.

Gye 3. Donde

 

 

. DANIELS
ORITED STATES DISTRICT JUDGE
